Title: From Thomas Jefferson to Elbridge Gerry, 11 October 1785
From: Jefferson, Thomas
To: Gerry, Elbridge



Dear Sir
Paris Oct. 11. 1785.

I received last night the letter signed by yourself and the other gentlemen delegates of Massachusets and Virginia, recommending Mr. Sayre for the Barbary negotiations. As that was the first moment of it’s suggestion to me, you will perceive by my letter of this day to Mr. Jay that the business was already established in other hands, as your letter came at the same time with the  papers actually signed by Mr. Adams for Messrs. Barclay and Lamb, according to arrangements previously taken between us. I should with great satisfaction have acceded to the recommendation in the letter: not indeed as to Marocco, because no better man than Mr. Barclay could have been substituted; but as to the other who is less known to me. However I hope well of him, and rely considerably on the aid he will receive from his secretary Mr. Randolph [Randall] who bears a very good character. I suppose Mr. Adams entitled to the same just apology as matters were settled otherwise before he probably received your letter. I pray you to communicate this to the other gentlemen of your and our delegation as my justification.
The peace made between the Emperor and Dutch leaves Europe quiet for this campaign. As yet we do not know where the storm, dissipated for the moment, will gather again. Probably over Bavaria or Turkey. But this will be for another year.
When our instructions were made out, they were conceived on a general scale, and supposed that all the European nations would be disposed to form a commercial connection with us. It is evident however that a very different degree of importance was annexed to these different states. Spain, Portugal, England, and France was most important. Holland, Sweden, Denmark in a midling degree. The others still less so. Spain treats in another line. Portugal is disposed to do the same. England will not treat at all, nor will France probably add to her former treaty. Failing in the execution of these our capital objects, it has appeared to me that the pushing the treaties with the lesser powers might do us more harm than good, by hampering the measures the states may find it necessary to take for securing those commercial interests by separate measures which are refused to be done here in concert. I have understood through various channels that the members of Congress wished a change in our instructions. I have, in my letter to Mr. Jay of this date, mentioned the present situation and aspect of these treaties, for their information.
My letter of the 6th. inst. to Mr. Jay having communicated what little there is new here, I have only to add assurances of the sincere esteem with which I have the honor to be Dear Sir Your friend and servt.,

Th: Jefferson

